                    Case 1:15-cv-00307-AKH Document 207 Filed 03/22/19 Page 1 of 1




                                                       1301 Pennsylvania Avenue, N.W.
                                                           Washington, D.C. 20004
             Beth Mueller                                      United States
        To Call Writer Directly:                                                                                        Facsimile:
           +1 202 389 5958                                     +1 202 389 5000                                       +1 202 389 5200
      beth.mueller@kirkland.com
                                                               www.kirkland.com




                                                              March 22, 2019

           Via ECF Filing and Fax

           The Honorable Alvin K. Hellerstein
           United States District Court
           For the Southern District of New York
           Daniel Patrick Moynihan United States Courthouse
           500 Pearl Street
           New York, NY 10007


                              Re: Jet Capital Master Fund, L.P. v. American Realty Capital Properties, Inc.
                                  No. 1:15-cv-00307-AKH

          Dear Judge Hellerstein:

                  I write on behalf of Defendant David S. Kay in response to Jet Capital’s Notice of Motion
          for Leave to File Under Seal the Jet Capital Funds’ Omnibus Memorandum of Law in Opposition
          to Defendants’ Motions for Summary Judgment and Supporting Documents (Dkt. 202). As set
          forth in the Motion, Jet Capital redacted the entirety of its Omnibus Memorandum of Law in
          Opposition to Defendants’ Motions for Summary Judgment (Dkt. 203) and portions of its Omnibus
          Response to Defendants’ Rule 56.1 Statements of Undisputed Material Facts and Statement of
          Additional Undisputed Material Facts (Dkt. 204) as well as several of the exhibits to the Rolnick
          Declaration (Dkt. 205). Jet Capital noted that it “take[s] no position with respect to whether sealing
          is appropriate.” (Dkt. 202).

                 Kay has reviewed Jet Capital’s voluminous redacted materials, and consents to unsealing
          any documents or document excerpts for which Kay holds the confidentiality and placing them in
          unredacted form on the public docket.

                                                                               /s/ Beth Mueller

                                                                            Beth Mueller




Beijing    Boston   Chicago    Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto     San Francisco   Shanghai
